DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 and 13-20 in the reply filed on 09/21/22 is acknowledged.  The traversal is on the ground(s) that the search required for examination of all claims would not be unduly burdensome on the Examiner because the claims share a common technical feature.  This is not found persuasive because of reasons of record that there are 5 different methods and under Rule 13 applicant is entitled to one product, one method of making and one method of using.  Also, while the searches may overlap there is no reason to expect the searches to be coextensive and as stated in the restriction mailed 07/26/22 there is also an undue burden on the Examiner to search 5 different methods having different method steps and thus different search terms and strategies.  The requirement is still deemed proper and is therefore maintained.
Currently, claims 1-20 are pending.  Claims 9-12 are withdrawn as being directed to non-elected inventions.  Accordingly, claims 1-8 and 13-20 are under examination. 
 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 

Abstract
           Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
            The instant abstract utilized implied phrases see “Some embodiments relates to”.  This language should be avoided.

Specification
 The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code  (e.g. pages 33 and 38 of the current specification). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 the preamble of the claim fails to correlate with the body of the claim.  In order to remove any possible ambiguity the claim should also include a step correlating the results of the measurement of neutrophil fluorescence with its intended purpose recited in the preamble of the claim (i.e.  predicting and/or detecting disseminated intravascular coagulation (DIC)).   It is recommended to include a step in the body of the claim which correlates the measured results with the prediction or detection of DIC.    Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
           Claims 1-8 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
            The claims are directed to methods for predicting and/or detecting DIC based on the measurement of neurtrophil fluorescence.  As currently recited the claims fail to specifically recite a subject/patient however, a subject/patient would have to be part of the claim and as currently recited the claims allow for any and all subjects which represents a genus and encompasses and encompasses human and non-human including mouse, monkey, dog, rat, pig, insects, kangaroo, horse, canine and snake to name a few.  The limitation 'biological sample’ is a genus and encompasses tears, semen, liver, urine, kidney, brain, peritoneal fluid, sputum, synovial fluid, lung tissues or stool.  The limitation ‘neutrophil fluorescence’ is a genus and encompasses any neutrophil detected by fluorescence bearing any and all clusters of differentiation such as CD11b, CD16b, CD14, CD15, CD16, CD62L CD64, and CD66 to name a few.  Also, the current claims allows for decreases of neutrophil fluorescence, increases and the mere detection of neutrophil fluorescence and also allows for the prediction of DIC in all subjects suspected of anything.  For example, predicting DIC in pregnant patients, septic shock patients, or any injury that affects the body’s normal blood clotting process.  However, there is inadequate written description in the instant specification for a method of such broad scope as claimed currently.
	In order to fulfill the written description requirements set forth under 35 U.S.C § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, each member correlated with the requisite function, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicants have possession the claimed invention.   Applicants have not described and established structure-function correlation for a representative number of species within the broad genus of at least the recited ‘subject’, ‘sample’ ‘neutrophil fluorescence’ and measuring any decrease, increase or mere presence of neutrophil fluorescence, in any subject suspected of having DIC such that the specification might reasonably convey to the skilled artisan that Applicants had possession of the full scope of the claimed invention at the time the application was filed. 
	The purpose of the written description requirement is ‘to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.’  In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978).  Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  A ‘representative number of species’ means that the species which are adequately described are representative of the entire genus. When there is substantial structural variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
A review of the instant specification indicates the following.  The specification on page 13, lines 22-25 discloses detecting CD105 fluorescence.  Also, page 25 and Figure 4 discloses the detection of CD105 fluorescence.  The specification on pages 27-34 discloses testing the blood of patients (all of which appear to be human) for CD105 on neutrophils by fluorescence assays and correlating an increase amount as compared to a reference to DIC.  The specification on page 35, lines 12-13 discloses that the amount of endothelial CD105 microparticles was greatly increased in patients with DIC compared to those that had not developed DIC.  The specification on page 10, lines 28-31 discloses that the applicants have demonstrated that when the measured fluorescence value is greater than the reference value makes it possible to detect and/or predict DIC. Applicants own disclosure on page 34, lines 10-12 discloses that CD31 was not associated with DIC (clearly showing that the applicant is not in possession of all neutrophils).  The specification on page 26, lines 27-29 discloses that the subjects studied to show that the endothelium-derived microparticles CD105 are relevant biomarkers of DID in septic shock.  The specification does not provide subjects such as pregnant subjects or subjects having any injury that affects the body’s normal blood clotting process.  The specification does not provide data or evidence correlating that the CD105 values in DIC subjects of pregnancy or injury that affects the body’s normal blood clotting process or why one of skill in the art would expect that subjects having septic shock and CD105 values which correlate with DIC would also have the same CD105 values in pregnant subjects for example.  The examples in the specification are limited to the measurement of endothelial CD105 microparticles in blood samples and at increased levels compared to that of a reference value and correlated with DIC in subjects having septic shock. The specification does not provide for any and all neutrophil fluorescence in any and all biological samples from any and all species of subject nor does it provide a correlation of all neutrophil fluorescence of any and all samples with the detection or prediction of DIC.  Further, Torzewski et al, (Hindawl Publishing Corporation, Mediators of Inflammation, Vol 2014, Articles ID 683598, pages 1-7) teaches for example that CRP (biomarker) is an acute phase reactant in humans but not an acute phase reactant in a mouse (e.g. page 1).  Van Der Vekens et al., (Cardiovascular Endocrinology, 2013, Vol 2, No. 4,pages 67-76) teaches that markers between human and equine show important species differences, which can be explained by variations in physiology or pathophysiology and also teaches pathological differences in the species (e.g. abstract). 
The only example utilized in the specification appears to be limited to human blood samples and measurement of endothelial CD105 microparticles and at an increased level compared to that of a reference value and specifically correlated with DIC in subjects having septic shock.  The specification does not disclose that neutrophils which appear in blood also appear in samples such as lung, brain, sputum, stool or that such neutrophils would be expected to be shed, excreted into or found in these samples at increased levels and correlated with DIC.  As stated supra the specification appears to be limited to the measurement of neutrophils bearing CD105 in blood samples and at increased levels compared to that of a reference value and correlated with DIC.  The specification also fails to provide for a correlation of the recited neutrophils in all subjects such as dogs, cats, cows, monkey, horse, rabbit squirrel and mice (as shown supra by Torzewski and Van Der Vekens different species of mammal have different expression of biomarkers and do not correlate to the same condition/disease) The specification also fails to provide that the recited neutrophils exist in samples such as  lung tissue, kidney tissue, stool, sputum, CSF or liver tissue or that a correlation of these neutrophils exist in such subjects with DIC.  Further, it is not well known in the art that these samples provide for the recited neutrophils and that a correlation exists between such neutrophils in the samples to DIC.  The examples in the specification appear to be limited the measurement of endothelial CD105 microparticles in blood samples and at increased levels compared to that of a reference value and correlated with DIC in subjects having septic shock.  The purpose of the ‘written description; requirement is broader than to merely explain how to ‘make and use’, Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  
It must be noted that "[t]he applicant must . . . convey to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention." Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir.1991).  The invention, is for purposes of the ‘written description’ inquiry, whatever is now claimed.”  See page 1117.  The specification does not describe the claimed embodiments in sufficient detail to convey to a person skilled in the art that Applicants were in possession of the full scope of the claimed invention at the time of filing.  The Written Description Guidelines state: There is an inverse correlation between the level of predictability in the art and the amount of disclosure necessary to satisfy the written description requirement.  For example, if there is a well-established correlation between the structure and function in the art, one skilled in the art will be able to reasonably predict the complete structure of the claimed invention from its function.   Furthermore, the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ‘Written Description’ Requirement (66 FIR 1099-1111, January 5,2001) state, ‘[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the Applicant was in possession of the claimed invention’ (Id. at 1104).   Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  Factual evidence of an actual reduction to practice has not been disclosed in the instant specification, nor has Applicant shown the invention was ‘ready for patenting’.  The Guidelines further state, ‘[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus' (Id. at 1106).  For inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession.  Instant claims are viewed as not meeting the written description provision of 35 U.S.C § 112, first paragraph.  The specification fails to disclose the detection of any and all neutrophil fluorescence and that any and all subjects and any and all samples comprise the neutrophils and that the neutrophils are correlated with DIC.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite because it is unclear what the DIC is being determined in.  The claim fails to provide a patient or subject and does not make clear what the sample is obtained from.  As currently recited it causes confusion as to if the applicant intends detecting DIC in a sample, in a patient or if the applicant intends something else.  Applicant is reminded that although the claims are read in light of the specification limitations from the specification are not read into the claims.
Claim 3 is vague and indefinite in reciting an improper Markush grouping.  The recitation “the biological sample is selected from a blood sample” causes confusion because the claim appears to limit the scope of the biological sample but improperly defines it as such.  The claim as currently recites “including” and thus implies that the group includes other biological sample other than that of a blood sample.  Thus, the claim does not provide other alternative samples nor does the claim limit the group to consisting of these samples intended.  Therefore, the metes and bounds of the Markush claim cannot be determined due to an inability to envision all the members of the Markush grouping that the applicant is trying to encompass.  Perhaps , the applicant intends  “the biological sample is a blood sample”.  If the applicant intends different biological samples other than blood then the applicant should recite what samples and should use proper Markush language such as “the biological is selected from the group consisting of… and include the specific samples the applicant intends.  See also deficiency found in claim 13.
Claim 5 the recitation “the first and second biological samples” there is insufficient antecedent basis for this limitation because claim 1 from which claim 5 depends does not recite a second sample.
Claim 5 is vague and indefinite because it is unclear what applicant intends by the first and second samples are the same sample.  The claim does not make clear if the applicant intends samples are run in duplicate, if a sample is divided into aliquots from a sample such as blood, if the applicant intends the same type of sample such as blood or if the applicant intends something else.  Applicant is reminded that although the claims are read in light of the specification limitations from the specification are not read into the claims.  See also deficiencies found in claims 16-18.
Claim 6 the recitation “the first and second biological samples” there is insufficient antecedent basis for this limitation because claim 1 from which claim 6 depends does not recite a second sample.
Claim 7 the recitation “the neutrophil fluorescence reference value” there is insufficient antecedent basis for this limitation.
Claim 16 the recitation “the first and second biological samples” there is insufficient antecedent basis for this limitation because claim 2 from which claim 16 depends or claim 1 from which claim 2 depends does not recite a second sample.  See also deficiency found in claims 17 and 19-20.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al (Thrombosis Research, 2008, 121, pages 499-507).
Song et al discloses a method comprising a measurement of neutrophil CD64 expression by fluorescence (e.g. abstract, pgs 201-502).  Song et al discloses detecting the CD64 expression in blood samples from subjects and discloses that the CD64 expression is associated with disseminated intravascular coagulation (e.g. abstract, pgs 501-502, 505-506).  Song et al discloses comparing the levels to that of healthy controls (reference value).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-8 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al in view of Toti et al (WO 2014/184478) (submitted in the IDS filed 07/27/18) (English machine translation attached with Office Action).
See above for the teachings of Song et al.
Song et al differs from the instant invention in failing to teach the measurement of membrane microparticles bearing CD105.
Toti et al teaches that it is known and conventional in the art to measure membrane microparticles carrying CD105 in an individual having septic shock and correlating the measurement with DIC (e.g. pgs 2, 14 English translation).  Toti et al discloses that the measurement can be RmCD105 (e.g. pgs 3-5 English translation) and can also be performed on a reference sample (e.g. pgs 3-5, English translation).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the measurement of membrane microparticles carrying CD105 and comparison to a reference such as taught by Toti et al into the method of Song et al because Toti et al shows that membrane microparticles carrying CD105  is correlated with DIC and one or ordinary skill in the art would recognize that the detection of additional markers would provide further confirmation of DIC.  Further, it has long been held that it is obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).   Therefore, one of ordinary skill in the art would have a reasonable expectation of success to incorporate the detection of  membrane microparticles carrying CD105 into the method of Song et al because it is well known in the art that membrane microparticles carrying CD105  is associated with heart failure and one would recognize that additional markers provides further confirmation.
             With respect to the reference value as recited in claims 7-8.  The optimum reference value can be determined by routine experimentation and thus would have been obvious to one or ordinary skill in the art.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.”  Application of Aller, 220 F.2d 454,456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation .”  Id. At 458,105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Application of Boesch, 617 F.2d 272,276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).
            With respect to the first and second samples as recited in the claims.  It would have been obvious to one of ordinary skill in the art at the filing date of the invention to provide aliquots of the sample and to test one aliquot of the sample for neutrophil fluorescence and one aliquot of the sample for CD105.  Further, there is insufficient antecedent basis for the first and second samples in claim 5-6, 16-17 and 19-20 which causes confusion as to what the applicant actually intends (see 112(b) rejections supra).  With respect to the sample being the same sample as instantly recited.  The claim is not specific what the applicant intends by the same sample and one can interpret a sample which has been split into aliquots as being the same sample (see 112 (b) rejections supra).

   Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1678